Citation Nr: 9910365	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  91-49 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen service connection for right shoulder arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen service connection for a low back disorder.  

3.  Entitlement to service connection for left shoulder 
arthritis. 

4.  Entitlement to service connection for bilateral shoulder 
disorders, claimed as neurological impairment.  

5.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right forearm with carpal tunnel 
syndrome, currently rated 40 percent disabling.  

6.  Entitlement to an increased rating for residuals of 
traumatic amputation of the right middle finger, currently 
rated 10 percent disabling.  




7.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the neck, currently rated 10 percent 
disabling.  

8.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine, currently rated 10 percent 
disabling.  

9.  Entitlement to an increased rating for traumatic 
arthritis of the right wrist, currently rated 10 percent 
disabling.  

10.  Entitlement to an effective date prior to November 5, 
1990 for assignment of a compensable rating for residuals of 
a shell fragment wound of the neck.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had honorable active military service from June 
1939 to July 1945.  His military decorations include the 
Combat Infantry Badge and the Purple Heart Medal.  




This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
The Board listed some of the procedural development in this 
case in the December 1996 remand decision.  

The veteran has raised the issue of entitlement to a total 
rating for unemployability due to service-connected 
disabilities.  This issue is referred to the RO for 
adjudication.  

The veteran argues that he is not receiving the proper total 
combined rating for his service-connected disabilities.  He 
argues that the RO has incorrectly added the separate ratings 
for his service-connected disabilities.  The issue of the 
proper combined service-connected disability rating under 
38 C.F.R. § 4.25 (1998) is referred to the RO.  


FINDINGS OF FACT

1.  In October 1945 and April 1947, the Montgomery, Alabama, 
RO denied service connection for arthritis of the right 
shoulder and back.  The RO notified the veteran of the 
decisions by letter dated October 10, 1945 and April 9, 1947, 
respectively; the veteran did not timely appeal.  

2.  In June 1986, the Board denied claims to reopen service 
connection for arthritis of the right shoulder and back.  

3.  The evidence obtained to reopen the claims contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disabilities so that it must be 
considered in order to fairly decide the merits of the 
claims.





4.  The probative evidence demonstrates that post-service 
bilateral shoulder arthritis is related to the veteran's in-
service military activities as a paratrooper.  

5.  The probative evidence demonstrates that post-service 
lumbar spine arthritis is related to the veteran's in-service 
military activities as a paratrooper.  

6.  The probative evidence does not show metacarpal resection 
resulting in loss of more than one-half the metacarpal bone.  


CONCLUSIONS OF LAW

1.  The June 1986 Board decision is final.  38 U.S.C. § 4004 
(1982) (38 U.S.C.A. § 7104 (West 1991)); 38 C.F.R. § 19.194 
(1985) (38 C.F.R. § 20.1100 (1998)).

2.  New and material evidence has been presented to reopen 
service connection for arthritis of the right shoulder and 
back.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156(a) (1998).  

3.  Arthritis of the shoulders was incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).  

4.  Arthritis of the lumbar spine was incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  

5.  A disability evaluation greater than 10 percent for 
service-connected traumatic amputation of the right middle 
finger is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5154 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran argues that the claims folder does not contain 
all of his service medical records.  He maintains that the 
service medical records, which document his service injuries 
were destroyed by fire in the 1970's.  

The claims folder shows the RO obtained all available service 
medical records in connection with the veteran's original 
service connection claims in July 1945.  The fire at the 
National Personnel Records Center (NPRC) did not occur until 
1973, and the veteran's service medical records were not at 
that facility at the time of the fire.  

In October 1945 and April 1947, the RO denied service 
connection for arthritis of the right shoulder and back.  The 
RO notified the veteran of the decisions by letter dated 
October 10, 1945 and April 9, 1947, respectively; the veteran 
did not timely appeal.

In June 1986, the Board denied claims to reopen service 
connection for arthritis of the right shoulder and back.  The 
Board decision includes a review of the medical evidence of 
record at that time.  

The Board determined that the service medical records and the 
post-service VA examination in September 1945, which included 
an x-ray examination of the right shoulder, did not show a 
diagnosis of arthritis of the right shoulder or the lumbar 
spine.  

VA examinations in July 1955 and June 1963, as well as an 
October 1962 VA hospital summary, did not include a diagnosis 
of arthritis of the right shoulder or the lumbar spine.  

The Board reviewed the pertinent medical evidence added to 
the record since the prior denials.  This included VA 
outpatient records dated from September to October 1982, a VA 
compensation examination performed in January 1983 and 
completed in March 1983, and a January 1985 medical 
examination report from a private physician.  

During examination in September 1982, the veteran complained 
of numbness in his right upper extremity extending from the 
shoulder to the hand.  X-ray examination of the right 
shoulder performed at that time was negative.  The January 
1983 VA examination did not include a diagnosis of right 
shoulder arthritis or arthritis of the lumbar spine.  The 
private physician referred to post-service VA surgical 
excision of a recurrent draining pilonidal cyst, which the 
evidence shows had been performed in October 1962.  The 
service medical records also show excision of a pilonidal 
cyst in the sacrococcygeal region in February 1945, following 
a complaint of a two-year history of pain and swelling with 
abscesses, which the veteran associated with parachute jumps 
performed during active service.  The private physician 
stated that an x-ray examination showed surgical removal of 
the distal end of the coccyx and multiple arthritic changes 
in the lower spine.  That physician opined that the veteran's 
military activities involving parachute jumping definitely 
aggravated the development of the multiple arthritic changes.  

The Board determined that the September 1982 x-ray 
examination of the right shoulder did not show arthritis of 
the right shoulder.  The Board rejected the private 
physician's opinion that the post-service arthritic changes 
were related to military service.  The Board determined the 
opinion "is not supported by contemporaneous medical records 
which would demonstrate any findings of chronic arthritis 
while on active duty, or within the one year presumptive 
period following separation."  The Board also held that 
"[a]rthritis due to trauma would have to be shown within a 
reasonable time after trauma and any arthritis of the lower 
spine in 1985 when the veteran was 66 years old would not be 
shown to have been caused by service ending in 1945, some 40 
years earlier."  The Board concluded that the additional 
evidence did not present a new factual basis for allowing 
service connection for arthritis of the right shoulder or the 
lumbar spine.  The June 1986 Board decision is final.  38 
U.S.C. § 4004 (38 U.S.C.A. § 7104); 38 C.F.R. § 19.194 
(38 C.F.R. § 20.1100).


Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, the VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the time the claim was 
last finally disallowed on any basis, not only since the 
claim was last denied on the merits.  Evans v. Brown, 9 Vet. 
App. 273, 285-286 (1996).  

Prior to the Federal Circuit's decision in Hodge v. West, 155 
F3d. 1356 (Fed. Cir. 1998), the Board conducted a two-part 
analysis in reviewing petitions to reopen previously and 
finally disallowed claims.  Manio, 1 Vet. App. at 145.  
Initially, the Board determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim was "new and material."  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  

The Court had explained in Colvin that "new evidence" is 
evidence that is not "merely cumulative" of other evidence 
of record.  Id.  The Court has also explained that evidence 
is "material" where it is "relevant to and probative of 
the issue at hand" and where it is of "sufficient weight or 
significance that there is a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993); [citation redacted]. 
[citation redacted].  

In Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998), the Federal 
Circuit determined that the final definition of the term 
"new and material evidence" codified at 38 C.F.R. 
§ 3.156(a), which became effective on January 22, 1991, See 
New and Material Evidence, 55 Fed.Reg. 52274 (1990), 
constituted a reasonable definition of a statutory term 
adopted by a regulation promulgated by the Secretary.  Id., 
at 1359-60, 1361-62.  The Federal Circuit specifically 
overruled the Colvin test because it impermissibly ignored 
the definition of "material evidence" adopted by VA.  Id., 
at 1362.  The Federal Circuit observed that the Colvin test 
may be inconsistent with the underlying purposes and 
procedures of the veterans' benefits statutory awards scheme 
and disapproved of this test as applied to veterans' claims.  
Id., at 1360.  However, the Federal Circuit agreed with the 
Court "that not every piece of new evidence is 'material,'" 
but emphasized "that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Id., at 1363.  

The Federal Circuit identified that "[a]lthough the 
regulation does require that the new evidence be 'so 
significant that it must be considered in order to fairly 
decide the merits of the claim,' 38 C.F.R. § 3.156(a), it is 
not clear to what extent this addresses the final ratings 
decision rather than emphasizes the importance of ensuring 
that the evidentiary record is complete before a ratings 
decision is made."  
Id., at 1363.  

Recently, the Court provided guidance regarding the proper 
application for determining whether a claimant has submitted 
new and material evidence to reopen a previously disallowed 
claim under 38 C.F.R. § 3.156(a).  

In Elkins v. West, No. 97-1534, slip op. at 7-8 (U.S. Vet. 
App. Feb. 17, 1999), the Court acknowledged that the Federal 
Circuit in Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material test, noting the 
Federal Circuit's interpretation that 38 C.F.R. § 3.156(a) 
emphasized the importance of a complete evidentiary record 
rather than the effect of the new evidence on the outcome.  
The Court noted that Hodge effectively decoupled the existing 
relationship under the Court's prior caselaw between 
determinations of well-groundedness and of new and material 
evidence to reopen, i.e., a finding that new and material 
evidence to reopen had been submitted presupposes a finding 
that a claim is well grounded.  Elkins, No. 97-1534, slip op. 
at 8.  The Court stated "that the existence of a well-
grounded claim no longer necessarily flows from a 
determination that new and material evidence has been 
presented," i.e., a claim can be reopened with new and 
material evidence even though it is not well grounded.  
Elkins, slip op. at 14-15.  

The Court held that the proper review by the Board in claims 
to reopen based on new and material evidence is as follows:  
(1) the Board must determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); and, 
if so, (2) the Board must determine, as part of its review of 
the former disposition of the claim under 38 U.S.C.A. § 5108, 
whether the claim is well grounded based upon all the 
evidence in support of the claim, generally presuming the 
credibility of that evidence; and, if so, (3) the Board 
should evaluate the merits after ensuring the duty to assist 
under 38 U.S.C. § 5107(b) has been fulfilled.  Elkins, slip 
op. at 15; see Winters v. West, No. 97-2180, slip op. at 4 
(U.S. Vet. App. Feb. 17, 1999) (where the Court notes that 
the Federal Circuit's decision in Hodge required replacement 
of the two-step Manio test with the new three-step test 
announced in Elkins; the Court also specifically set out the 
new test to be followed).  

The Court held that Board determinations on reopening 
generally will no longer be considered to involve a question 
of law to be reviewed on a de novo basis versus a deferential 
standard of review because, under Hodge, a determination 
whether the additional evidence is new and material is 
governed by the tests already set forth in 3.156(a), which 
are applied to the same evidence presented in support of 
reopening.  

Rather, the Court concluded that the same standard of review 
should generally apply to reviewing the application of both 
tests in 38 C.F.R. § 3.156(a) to a particular case; 
therefore, determinations will now generally be reviewed 
under a deferential standard and that the standard will 
ordinarily be the "clearly erroneous" standard.  Elkins, No. 
97-1534, slip op. at 9-13 (emphasis added) (the Court 
recognized that circumstances in an individual case, where a 
determination that evidence is or is not new and material 
under the tests in 38 C.F.R. § 3.156(a), may call for 
application of a de novo or "arbitrary and capricious" 
standard of review as a matter of regulatory interpretation); 
see Winters, No. 97-2180, slip op. at 5; cf. Hodge, at 1363 
(the Federal Circuit recognizing that there may be 
situations, in which, not every piece of new evidence would 
be material under the tests in 38 C.F.R. § 3.156(a)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is generally to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  


Analysis

The evidence obtained since the prior final disallowance 
includes additional medical evidence, statements in support 
of the claim and personal hearing testimony.  

X-ray examinations during a November 1990 VA hospitalization 
period and VA examination in February 1991 showed minimal 
spurring of the lumbosacral spine.  

An October 1993 private medical report shows diagnoses of 
osteoarthritis of the lumbar spine with disc narrowing and 
peripheral neuropathy of the shoulders secondary to cervical 
disk syndrome.  

The veteran underwent a VA examination in September 1994 for 
complaints of bilateral shoulder pain, bilateral grip 
weakness and bilateral exertional pain in the arms.  The VA 
physician conducted a physical examination and ordered nerve 
conduction velocity (NCV) studies, which were consistent with 
right carpal tunnel syndrome and probable borderline right 
median neuropathy in the forearm due to past injury.  The RO 
requested the VA physician to clarify whether the veteran had 
a neurologically based shoulder disability secondary to his 
service-connected cervical arthritis.  The VA physician 
submitted an addendum in March 1995 to his examination 
report.  He stated that a November 1990 cervical spine x-ray 
showed arthritis but no fractures, subluxations, or 
significant narrowing of the intervertebral discs or 
foramina.  The physician stated that there was no significant 
compromise of the passages through which nerves pass through 
the cervical area, but that there may have been progression 
of the cervical arthritis to the point where it could be 
causing bilateral shoulder pain.  The physician noted that 
additional testing was necessary to definitively rule out 
progression of the cervical arthritis and neuropathy in nerve 
groups caused by cervical arthritis.  In a June 1995 
addendum, the VA physician noted that additional 
electromyography (EMG)/NCV and x-ray examinations had been 
performed.  Based on these test results, the physician 
concluded there had been progression of the cervical 
arthritis and this could account for the veteran's pain.  In 
a separate addendum the VA physician again stated that the 
veteran has a bilateral shoulder disability secondary to 
cervical arthritis.  

The veteran underwent several VA examinations in November 
1995.  During the spine examination the veteran complained of 
pain with neck motion.  The examiner noted that there was no 
neurological involvement of the cervical spine.  X-ray 
examination showed progressive degenerative changes and the 
diagnosis was degenerative arthritis of the cervical spine.  
X-ray examination of the shoulders showed mild degenerative 
changes.  The examiner commented that the traumatic injuries 
causing progressive degenerative changes of the shoulders, 
neck and wrist, as well as progressive right hand weakness 
and limitation, rendered him unemployable for his former type 
of employment.  That VA examiner provided an addendum in 
February 1996.  She stated that the proper diagnosis 
pertaining to the shoulders was bilateral glenohumeral and 
acromioclavicular (AC) joint degenerative arthritis.  The 
examiner noted the veteran's history of traumatic injuries to 
both shoulders while parachute jumping during active service.  
The examiner opined that there was no rationale for cervical 
arthritis causing shoulder arthritis; however, the shoulder 
arthritis may be secondary to the injury sustained while 
parachute jumping.  

On VA examination in June 1997, the veteran related a history 
of bilateral shoulder injuries secondary to multiple 
parachute jumps during active service.  This included an 
incident during which he injured his shoulders when he 
parachuted into Normandy on D-Day.  The veteran related that 
he has had bilateral shoulder pain since active service.  He 
complained of limitation of motion in the shoulders and 
neurogenic pain in the wrist and lower arm, but he did not 
complain of radicular pain from the neck or shoulders at that 
time.  The VA examiner stated that she reviewed the claims 
folder.  She performed a physical examination and an x-ray 
examination disclosed mild degenerative changes of the AC 
joints, bilaterally.  Based on the review and examination, 
the diagnosis was mild degenerative arthritis of the 
shoulders.  The examiner opined that it is unlikely that the 
through and through shell fragment wound of the neck caused 
the degenerative arthritis of the shoulders.  The examiner 
also opined that the wounds to the hand have caused 
neurogenic pain and degenerative arthritis of the wrist, but 
there were no symptoms of radicular or neurogenic pain from 
the shoulders.  

The evidence received since the June 1986 Board decision is 
new.  The additional VA medical evidence dated between 1990 
and 1997 was not previously of record.  This evidence is not 
cumulative of prior evidence since it demonstrates current x-
ray examination findings and medical diagnoses demonstrating 
right shoulder and lumbosacral spine arthritis.  

This evidence is also material to the veteran's claim.  The 
bases for the Board's prior denials included the absence of 
post-service medical evidence demonstrating arthritis of the 
right shoulder.  The Board also determined that the evidence 
did not demonstrate chronic arthritis of the lumbosacral 
spine while on active duty, or within the one-year 
presumptive period following separation.  Finally, the Board 
held that the initial post-service medical evidence showing 
arthritis of the lower spine was over 40 years after 
separation.  

The new evidence includes several opinions relating the 
veteran's current arthritic changes to trauma from parachute 
jumping during active service.  The veteran has also provided 
statements and testimony regarding the nature of his duties 
as a paratrooper during active service and the progressive 
nature of the pain from the numerous in-service jumps, which 
became chronic and progressive over the years.  The new 
evidence is "material" because it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injuries and disabilities  Hodge, 155 F3d. at 
1363.  

For these reasons, the Board finds that the evidence added to 
the record since the June 1986 Board decision contributes a 
more complete picture of the circumstances surrounding the 
origin of the veteran's current right shoulder arthritis and 
his current low back disorder so that it must be considered 
in order to fairly decide the merits of the claims.  
Consequently, the Board concludes that new and material 
evidence has been presented to reopen service connection for 
arthritis of the right shoulder and back.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a).  


Service Connection
Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Continuous service for 90 days or more during a period of 
war, and post-service development of arthritis to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 C.F.R. §§ 3.307, 3.309 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

Service connection may be granted for disability, which is 
proximately due to, or the result of service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  When there 
is aggravation of a nonservice-connected condition that is 
proximately due to or the result of service-connected disease 
or injury, the claimant will be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The U.S. Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court") has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

The claims for service connection for bilateral shoulder 
arthritis and arthritis of lumbar spine are well-grounded 
based on the service records showing the veteran was a 
paratrooper and the post-service medical evidence relating 
post-service arthritis to active service.  The evidence is 
fully developed on these issues and there is no further duty 
to assist the veteran.  38 U.S.C.A. § 5107(a).  

While the service medical records do not show medical 
diagnoses of shoulder or lumbar spine arthritis, the service 
records do establish that the veteran's primary military 
occupational specialty was that of light machine gunner as a 
member of the airborne infantry and that his duties consisted 
of jumping from aircraft into combat.  The records also show 
he instructed airborne trainees in techniques of jumping and 
tactics.  The veteran has submitted numerous statements 
attesting to the fact that he sustained shoulder and low back 
injuries during these jumps.  This includes injuries incurred 
while performing parachute jumps in connection with combat 
operations against the enemy.  The veteran was awarded the 
Combat Infantry Badge and the Purple Heart Medal.  This 
constitutes satisfactory lay evidence that these injuries 
occurred because they are consistent with the circumstances 
of the veteran's active service.  In fact, the service 
medical records show the veteran was examined for a right 
shoulder injury in March 1943 and for low back pain and 
tenderness in February 1945, which the veteran associated 
with a history of parachute jumps.  

The service medical records and the VA examination findings 
during the initial post-service year do not show a diagnosis 
of arthritis; however, the post-service medical evidence does 
include direct medical opinions regarding the development of 
the current disabilities and the veteran's military 
activities.  

The January 1985 medical examination report from the 
veteran's private physician diagnosed multiple arthritic 
changes in the lower spine based on x-ray examination.  That 
physician also opined that the veteran's military activities 
involving parachute jumping definitely aggravated the 
development of the multiple arthritic changes.  There are no 
other medical opinions of record addressing this issue.  

The question whether the post-service development of 
arthritic changes in the lower spine many years after service 
is related to trauma from parachute jumping during service is 
a medical question.  This is a question that requires 
competent medical evidence because the determinative issue 
involves medical causation.  Grottveit, 5 Vet. App. at 93.  

Since the only competent medical opinion addressing the issue 
finds that the post-service development of lumbar spine 
arthritis is service-related, the Board finds that the 
probative evidence demonstrates that post-service lumbar 
spine arthritis is related to the veteran's in-service 
military activities as a paratrooper.  For these reasons, the 
Board concludes that arthritis of the lumbar spine was 
incurred as a result of active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  

The post-service medical opinions pertaining to bilateral 
shoulder arthritis also demonstrate that it is service-
related.  The VA physician who performed the September 1994 
VA examination later clarified that the veteran has a 
bilateral shoulder disability secondary to his service-
connected cervical arthritis, insofar as, there may have been 
progression of the cervical arthritis to the point where it 
could be causing bilateral shoulder pain.  The VA examiner, 
who performed the November 1995 VA examination, also 
clarified in a February 1996 addendum that the proper 
diagnosis pertaining to the shoulders was bilateral 
glenohumeral and AC joint degenerative arthritis.  While the 
examiner opined that there was no rationale for cervical 
arthritis causing shoulder arthritis, that examiner opined 
that the shoulder arthritis might be secondary to the injury 
sustained while parachute jumping.  Finally, the June 1997 VA 
opinion does not address the issue of direct service 
connection from parachute jumping and is limited to the issue 
of whether the bilateral degenerative changes of the AC 
joints are secondary to the through and through shell 
fragment wound of the neck.  Therefore, the only competent 
medical opinion on the question whether the post-service 
development of bilateral shoulder arthritis is related to 
trauma from parachute jumping during service is at least 
equivocal on the issue. 

When the benefits of the doubt is applied in the veteran's 
favor, the Board finds that the probative evidence 
demonstrates that post-service bilateral shoulder arthritis 
is related to the veteran's in-service military activities as 
a paratrooper.  For these reasons, the Board concludes that 
bilateral shoulder arthritis was incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  

Although the Board considered and granted the veteran's 
claims on a ground different from that of the RO, the veteran 
has not been prejudiced by the decision.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Increased Rating
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
(Schedule) which is based on the average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service-connected 
disability is at issue, the present level of disability is of 
primary concern.  Although review of the recorded history of 
a service-connected disability is important in making a more 
accurate evaluation, 38 C.F.R. § 4.2 (1997), the regulations 
do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The Schedule provides a 10 percent disability rating for 
amputation of the middle finger, without metacarpal 
resection, at the proximal interphalangeal joint or proximal 
thereto.  A 20 percent disability rating is for application 
where there is metacarpal resection (more than one-half the 
bone lost).  38 C.F.R. § 4.71a, Diagnostic Code 5154.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Right Middle Finger

The veteran's claim for an increased rating for traumatic 
amputation of the right middle finger is well grounded based 
on the medical evidence and the veteran's statements of 
symptomatology.  38 U.S.C.A. § 5107(a).  

The claims folder contains all service medical records and 
the RO has requested and received records of VA treatment 
identified by the veteran.  The veteran has undergone several 
VA compensation examinations and these reports are of record.  
There has been no material change in his service-connected 
disability since active service, such as additional surgery 
to the right middle finger.  38 C.F.R. § 3.327 (1998).  The 
Board finds that the evidence adequately portrays the 
veteran's service-connected disability.  The veteran has not 
identified additional relevant evidence in support of his 
claim that has not been obtained.  The Board finds that 
all indicated development has been completed, and the VA has 
satisfied its duty to assist the veteran.  38 U.S.C.A. § 
5107(a).  

The RO granted service connection for amputation of the right 
middle finger at the metacarpal-phalangeal joint due to 
shrapnel injury in October 1945.  The service medical records 
show the veteran sustained a partial traumatic amputation of 
the finger in September 1944.  The hospital records show that 
the finger was amputated at the base of the proximal phalanx 
and third metacarpal.  

One month later the veteran required further amputation back 
on the same finger site.  Physical examination showed the 
finger was amputated at the head of the third metacarpal 
bone.  X-ray examination showed the amputation site was at 
the distal end of the third metacarpal through the head.  The 
final diagnosis was traumatic amputation of the third finger 
of the right hand at the distal end of the third metacarpal.  

Post-service VA examination in September 1945 showed absence 
of the right middle finger with a residual scar extending 
back from the middle of the metacarpal-phalangeal joint to 
the dorsum of the right hand for a distance of five 
centimeters.  

Based on the evidence the RO assigned a 10 percent rating for 
the amputation, effective July 22, 1945.  That rating has 
remained in effect since that time and is protected.  
38 C.F.R. § 3.951 (1998).  

VA examination in March 1947 also shows that the amputation 
site was at the metacarpal-phalangeal joint.  The final 
diagnosis was amputation of the third right finger with 
resection of the head of the third metacarpal.  The remaining 
medical evidence does not show that the veteran has undergone 
further resection of the third metacarpal bone.  

VA examination of the hand and fingers in November 1995 shows 
the amputation site is located at the metacarpophalangeal 
joint.  X-ray examination showed traumatic amputation of the 
phalanges of the third digit.  VA examination of the hand in 
August 1998 again refers to the traumatic loss of the right 
middle finger.  

The evidence dated since the time of the injury to the 
veteran's right hand in September 1944 demonstrates that the 
traumatic amputation of the right middle finger is located at 
the metacarpophalangeal joint, i.e., specifically at the 
distal end of the third metacarpal bone through the 
metacarpal head.  Several examinations describe the 
amputation site as the middle of the metacarpal-phalangeal 
joint with resection of the head of the third metacarpal.  



The evidence does not show and the veteran does not contend 
that he has undergone further resection of the third 
metacarpal bone since active service.  The recent examination 
findings show the amputation site is located at the 
metacarpophalangeal joint.  

The probative evidence does not show metacarpal resection 
resulting in loss of more than one-half the metacarpal bone.  
The evidence does show that the amputation site is located 
more closely to or at the proximal interphalangeal joint.  
The probative medical evidence shows that the proper rating 
for traumatic amputation of the right middle finger is 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5154. 

The Board finds that the evidence is not evenly balanced or 
more nearly approximates the criteria for a higher rating.  
Consequently, the Board concludes that the criteria for an 
evaluation in excess of 10 percent for service-connected 
traumatic amputation of the right middle finger is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5154 (1998).  


ORDER

New and material evidence having been presented to reopen 
service connection for arthritis of the right shoulder and 
low back; the claims are reopened.  

Service connection for arthritis of the shoulders is granted.  

Entitlement to service connection for arthritis of the lumbar 
spine is granted.  

Entitlement to a rating in excess of 10 percent for service-
connected traumatic amputation of the right middle finger is 
denied.  



REMAND

An October 1993 private medical report shows a diagnosis of 
peripheral neuropathy of the shoulders secondary to cervical 
disk syndrome.  The VA physician who performed the September 
1994 VA examination ordered NCV studies, which were 
consistent with right carpal tunnel syndrome and probable 
borderline right median neuropathy in the forearm due to past 
injury.  The RO requested the VA physician to clarify whether 
the veteran had a neurologically based shoulder disability 
secondary to his service-connected cervical arthritis.  The 
VA physician responded in March 1995 that additional testing 
was necessary to definitively rule out progression of the 
cervical arthritis and neuropathy in nerve groups caused by 
cervical arthritis.  Based on EMG/NCV testing that VA 
physician concluded that the veteran had a bilateral shoulder 
disability secondary to cervical arthritis, but the physician 
did not specifically identify the disability or state whether 
this included neurological impairment.  

The November 1995 VA examiner opined that there was no 
rationale for cervical arthritis causing shoulder arthritis; 
however, that examiner did not state whether or not the 
veteran has a neurological disorder affecting the shoulders.  

In December 1996, the Board remanded the case for medical 
development in order to determine whether the veteran had a 
neurologic disability affecting the shoulders.  The Board 
requested review of the claims folder in its entirety by an 
appropriate VA specialist to provide clarification as to the 
type of disability and whether or not it is of service origin 
or causally related to any service-connected disability.  

There is no indication that C.L., who performed the June 1997 
and August 1998 VA examinations, is a specialist.  The 
reports show that special diagnostic testing such as EMG/NCV 
was not performed.  The examiner did not include a rationale 
reconciling the October 1995 addendum and the February 1996 
addendum.  The examiner only commented that the veteran did 
not complain of radicular pain from the neck or shoulders at 
the time of the examination.  
The representative argues that the RO did not adequately 
comply with the Board's remand request because the June 1997 
VA examination did not reconcile the prior medical evidence.  
This issue must be remanded for completion of the requested 
development. 

The veteran seeks increased ratings for residuals of a shell 
fragment wound of the right forearm with carpal tunnel 
syndrome, residuals of a shell fragment wound of the neck, 
traumatic arthritis of the cervical spine and traumatic 
arthritis of the right wrist.  

The Board remanded the case for medical examination by an 
appropriate VA specialist to determine the nature, extent and 
status of the through and through shell fragment wound of the 
neck.  Again, there is no indication that C.L., who performed 
the June 1997 VA examination, is a specialist.  The June 1998 
VA examination of the right upper extremity does not 
adequately describe functional loss due to pain or other 
pathology.  There is no specific examination of the cervical 
spine following the November 1995 VA examination.  The Court 
has held that when a diagnostic code provides for 
compensation based on limitation of motion, (e.g., Diagnostic 
Code 5290 regarding limitation of cervical spine motion, 
Diagnostic Code 5215 regarding limitation of motion of the 
wrist, Diagnostic Codes 5206 and 5207 regarding limitation of 
motion of the forearm, and Diagnostic Codes 5216-5223 
regarding limitation of motion and ankylosis of multiple 
fingers) under 38 C.F.R. § 4.71a, that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of function loss due to 
pain "on use or due to flare-ups."  Deluca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran has raised the issue of clear and unmistakable 
error (CUE) in the October 1945 rating action regarding the 
noncompensable rating assigned for residuals of a shell 
fragment wound of the neck.  In the March 1997 rating action, 
the RO addressed an issue of CUE pertaining to the March 1996 
rating decision but there is no reference to the October 1945 
rating action, including whether that decision was subsumed 
by the March 1984 Board decision on this issue.  The RO did 
include reasons and bases for its denial in the March 1997 
statement of the case regarding this issue.  However, this 
statement of the case does not apprise the veteran of all the 
applicable laws and regulations that pertain to claims for 
CUE.  It is not complete enough to allow the veteran to 
present written and/or oral argument before the Board because 
it does not contain a summary of the applicable laws and 
regulations, with appropriate citations, and a discussion of 
how such laws and regulations affect the determination, or 
adequate reasons for the RO's determination on this issue.  
38 C.F.R. § 19.29 (1998).  This issue is intertwined with the 
issue of entitlement to an effective date prior to November 
5, 1990 for assignment of a compensable rating for residuals 
of a shell fragment wound of the neck.  The veteran filed his 
claim for increased compensation on May 15, 1989.  

The veteran has raised the issue of entitlement to a total 
rating for unemployability due to service-connected 
disabilities.  This issue is referred to the RO for 
adjudication.  

In light of the foregoing, the Board finds that development 
is necessary.  

Accordingly, the case is again REMANDED for the following 
development:  

1.  The veteran should clarify which 
increased rating issues he is pursuing on 
appeal.  The issues claimed in several 
recent statements and listed by the 
representative in the February 1999 
informal brief are not consistent.  


The issues that have already been 
perfected on appeal are: increased 
ratings for residuals of a shell fragment 
wound of the right forearm with carpal 
tunnel syndrome, residuals of a shell 
fragment wound of the neck, traumatic 
arthritis of the cervical spine and 
traumatic arthritis of the right wrist.  
If the veteran does not wish to pursue 
any or all of these issues, the RO should 
request the veteran to withdraw the issue 
or issues from consideration in 
accordance with 38 C.F.R. § 20.204 
(1998).  Likewise, if there are other 
increased rating issues that the veteran 
would like adjudicated, he should specify 
this for the RO. 

2.  The veteran should identify any 
current VA and private treatment records 
pertaining to any of the disabilities at 
issue.  The RO should obtain these 
records.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations of all the service-connected 
disabilities that remain at issue and for 
the issue of service connection for a 
neurologic disorder of the shoulders.  
The examinations should be performed by 
board certified physicians in these 
fields and these physicians must certify 
review of the claims folder as part of 
their examination.  These physicians must 
conduct all necessary testing so that 
each physician can provide a 
comprehensive explanation of findings 
regarding the presence or absence of all 
orthopedic and neurologic impairment 
caused by each service-connected 
disability that remains at issue, 
including limitation of motion, 
neurologic impairment and functional loss 
caused by pain or other pathology, 


and the overall impairment caused by each 
disability.  The specialist in neurology 
should clarify whether the veteran has a 
chronic neurologic disability affecting 
the shoulders, and, if so, whether or not 
it is of service origin or causally 
related to any service-connected 
disability.  Each physician is requested 
to provide an opinion whether or not the 
veteran is employable as a result of his 
service-connected disabilities, either 
alone or in combination.  If adequate 
clarification of the medical findings 
cannot be obtained or the veteran asserts 
an increase in severity of his residual 
disability, the RO should provide the 
veteran an additional VA compensation 
examination as outlined in this remand 
and this should also include evidence and 
opinions cited above.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested medical evidence to ensure that 
it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  

5.  After undertaking any appropriate 
development in addition to the above, the 
RO should readjudicate the service 
connection claim and the increased rating 
issues that remain.  The RO should also 
adjudicate the issue of entitlement to a 
total rating for unemployability due to 
the veteran's service-connected 
disabilities.  If the veteran is awarded 
increased rating(s) or entitlement 



to a total rating for unemployability, 
the RO should again determine whether the 
veteran is satisfied with the outcome(s), 
and, if so, the RO should request 
the veteran to withdraw the issue or 
issues from consideration in accordance 
with 38 C.F.R. § 20.204.

6.  The RO should adjudicate the issue of 
CUE in the October 1945 rating action, 
which awarded service connection and 
assigned the noncompensable rating for 
residuals of a shell fragment wound of 
the neck.  The RO should also adjudicate 
the issue of entitlement to an effective 
date prior to November 5, 1990 for 
assignment of a compensable rating for 
residuals of a shell fragment wound of 
the neck.  The veteran filed his claim 
for increased compensation on May 15, 
1989.  If the veteran is not satisfied 
with the outcome on either issue, the RO 
should issue a supplemental statement of 
the case, which includes a summary of the 
applicable laws and regulations, with 
appropriate citations, a discussion how 
such laws and regulations affect the 
determination, and adequate reasons for 
the RO's determination on the issue(s).  
38 C.F.R. § 19.29.  

If any other benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.




This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 

